—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 1998, which denied claimant’s application to reopen a previous decision denying his application for unemployment insurance benefits.
Since claimant was unprepared to proceed with a hearing in 1994, the initial decision finding, inter alia, that claimant was ineligible to receive benefits on the ground that he was not totally unemployed and assessing him with a recoverable overpayment was sustained, with leave to apply to reopen the decision within a reasonable time. In-July 1997, claimant applied to reopen the decision, explaining that he was prompted by a notice of an action to recover the overpayment and had been waiting for a change in policy of the Labor Department. The Unemployment Insurance Appeal Board affirmed a decision of an Administrative Law Judge which denied claimant’s application to reopen and reconsider the 1994 decision. Under these circumstances, we find no abuse of discretion and therefore no reason to disturb the Board’s decision as claimant failed to demonstrate a reasonable excuse for his three-year delay in *793applying to reopen the decision (see, Matter of Pandolfi [Commissioner of Labor], 257 AD2d 818; Matter of Peters [Sweeney], 223 AD2d 919).
Mercare, J. P., Crew III, Yesawich Jr., Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.